Case 3:20-cv-00395-BJD-JBT Document 1 Filed 04/20/20 Page 1 of 7 PagelD 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

FILED

UNITED STATES DISTRICT COUR Tor 99 ay 9: 24

for the
CLERK. US DISTRICT COURT

Middle District of Florida MIDDLE DISTRICT OF FLORID

Thaddous Ross

JACKSONVILLE DISTRICT
Division

Case No. % 70 “CvV-245- BoD- JBI

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-y-

James Graham Mortuary Inc

Jury Trial: (check one) [ }ves [No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

New” Nee! “emer See Nome Nowe Nome Neem” Ne” Nee” Nene” eee Nee mee eee”

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Thaddous Ross

3122 Tall pine lane Apt 6
Jacksonville, Duval
Florida,32277
904-629-6036

thadross@gmail.com

 

 

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if/known). Attach additional pages if needed.

Page | of 6
Case 3:20-cv-00395-BJD-JBT Document 1 Filed 04/20/20 Page 2 of 7 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name James Graham

Job or Title (if known) Owner/funeral director in charge
Street Address 3631 Moncrief Road

City and County Jacksonville, Duval

State and Zip Code Florida,32209

Telephone Number 766-0436

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name Carol Graham

Job or Title (ifknown) co-owner

Street Address 3631 Moncrief Road
City and County Jacksonville, Duval
State and Zip Code Florida,32209
Telephone Number 766-0436

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if kiown)

 

Page 2 of 6
Case 3:20-cv-00395-BJD-JBT Document1 Filed 04/20/20 Page 3 of 7 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name James Graham Mortuary Inc
Street Address 3631 Moncrief Road
City and County Jacksonville, Duval
State and Zip Code Florida,32209
Telephone Number 904-766-0436
Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

L

OO

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 3:20-cv-00395-BJD-JBT Document1 Filed 04/20/20 Page 4 of 7 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

It.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

LISUOUONU

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation,

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
June 2018 and May 2019

 

C. 1 believe that defendant(s) (check one):

[v]
[|

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

SUUOOOO

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)
Intellectual disability, ADHD,Bio-polor disorder

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 3:20-cv-00395-BJD-JBT Document 1 Filed 04/20/20 Page 5 of 7 PagelID 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

After complaining about mistreatment around June 2018 from funeral director William Bowens and other employees
to owner James Graham | was demoted from funeral attendant to a janitor. | was not allowed to work funerals
anymore. | was only allowed to do cleaning duties at funeral home. | was continuously belittled by funeral attendant
William Hamilton and referred to as "NURSE LADY". | went to James Graham the owner in January 2019 and asked
why | wasn't allowed to work funerals. | was told that not body like me or like working with me. | was told that if |
wanted to work back on funerals | had to go and apologize to everyone that | did something wrong to. | told Mr.
Graham that it was a misunderstanding because of my disability. Mr. Graham stated that "I don’t buy into disability's
that even my own son disability". In May 2019 | complained about pay after continuously being shorted my money. |
tried to go to work and was told | couldn't work. | went to James Graham on several occasions trying to go back to

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)
February 2019
B. The Equal Employment Opportunity Commission (check one):
L] has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 3-10-2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[ 60 days or more have elapsed.
C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 3:20-cv-00395-BJD-JBT Document 1 Filed 04/20/20 Page 6 of 7 PagelD 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

! am asking for the US District court to reorder mediation with owner James and Carol Graham. | also asking the court to order
to damages to be paid in the amount $2000 and $10,000 for damages and mistreatment and mental anguish.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 4-17-2020

Signature of Plaintiff Tieackelesp— Aone

Printed Name of Plaintiff thad dou fi OSS

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 3:20-cv-00395-BJD-JBT Document1 Filed 04/20/20 Page 7 of 7 PagelD 7

After complaining about mistreatment around June 2018 from funeral director William Bowens and
other employees to owner James Graham | was demoted from funeral attendant to a janitor. | was not
allowed to work funerals anymore. | was only allowed to do cleaning duties at funeral home. | was
continuously belittled by funeral attendant William Hamilton and referred to as "NURSE LADY". | went to
James Graham the owner in January 2019 and asked why | wasn’t allowed to work funerals. | was told
that not body like me or like working with me. | was told that if | wanted to work back on funerals | had
to go and apologize to everyone that | did something wrong to. I told Mr. Graham that it was a
misunderstanding because of my disability. Mr. Graham stated that "I don’t buy into disability’s that
even my own son disability". In May 2019 | complained about pay after continuously being shorted my
money. | tried to go to work and was told | couldn’t work. | went to James Graham on several occasions
trying to go back to work and was denied. | was terminated in the middle of an active EEOC
investigation. The attorney for James Graham mislead the EEOC in the position statement and wrote as
if | was still employed with James Graham Mortuary which is not true. | have not work since May 2019.
James Graham has had plenty of business and funerals since May 2019 and has ample opportunity to
allow me to work. | strongly feel that | have been retaliated against by owner James Graham for
complaining about the way I was being treated and filing a complaint with the EEOC.
